144 U.S. 527 (1892)
TORRENCE
v.
SHEDD.
No. 244.
Supreme Court of United States.
Argued March 25, 1892.
Decided April 11, 1892.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*529 Mr. Charles M. Osborn for appellant.
Mr. Frederic Ullmann and Mr. William Ritchie for appellees.
MR. JUSTICE GRAY, after stating the case as above, delivered the opinion of the court.
The first question to be considered is whether the Circuit Court of the United States rightly exercised jurisdiction to hear and decide this case.
*530 This question depends upon the act of March 3, 1875, c. 137, which was in force at the time of the removal into that court, and of the refusal to remand to the state court.
By section 2 of that act, as heretofore construed by this court, whenever, in any suit of a civil nature in a state court, where the matter in dispute exceeds the sum or value of $500, "there shall be a controversy which is wholly between citizens of different States, and which can be fully determined as between them," any one of those interested in that controversy may remove the whole case into the Circuit Court of the United States. 18 Stat. 470, 471; Barney v. Latham, 103 U.S. 205; Brooks v. Clark, 119 U.S. 502.
But in order to justify such removal, on the ground of a separate controversy between citizens of different States, there must, by the very terms of the statute, be a controversy "which can be fully determined as between them;" and by the settled construction of this section, the whole subject matter of the suit must be capable of being finally determined as between them, and complete relief afforded as to the separate cause of action, without the presence of others originally made parties to the suit. Hyde v. Ruble, 104 U.S. 407; Corbin v. Van Brunt, 105 U.S. 576; Fraser v. Jennison, 106 U.S. 191; Winchester v. Loud, 108 U.S. 130; Shainwald v. Lewis, 108 U.S. 158; Ayres v. Wiswall, 112 U.S. 187; Fidelity Ins. Co. v. Huntington, 117 U.S. 280; Graves v. Corbin, 132 U.S. 571; Brown v. Trousdale, 138 U.S. 389.
As this court has repeatedly affirmed, not only in cases of joint contracts, but in actions for torts, which might have been brought against all or against any one of the defendants, "Separate answers by the several defendants sued on joint causes of action may present different questions for determination, but they do not necessarily divide the suit into separate controversies. A defendant has no right to say that an action shall be several which a plaintiff elects to make joint. A separate defence may defeat a joint recovery, but it cannot deprive a plaintiff of his right to prosecute his own suit to final determination in his own way. The cause of action is the subject matter of the controversy, and that is for all the *531 purposes of the suit, whatever the plaintiff declares it to be in his pleadings." Louisville & Nashville Railroad v. Ide, 114 U.S. 52, 56; Pirie v. Tvedt, 115 U.S. 41, 43; Sloane v. Anderson, 117 U.S. 275; Little v. Giles, 118 U.S. 596, 601, 602: Thorn Wire Hedge Co. v. Fuller, 122 U.S. 535.
In Shainwald v. Lewis, above cited, which was a suit brought by one partner for a settlement of the partnership affairs, a judgment creditor of the defendant and a receiver appointed in a suit upon the judgment were admitted as defendants; and it was held that there was no separable controversy between them and the plaintiff which would entitle them to remove the case, the court saying: "The suit was brought to close up the affairs of an alleged partnership. The main dispute is about the existence of the partnership. All the other questions in the case are dependent on that. If the partnership is established, the rights of the defendants are to be settled in one way; if not, in another. There is no controversy in the case now which can be separated from that about the partnership, and fully determined by itself." 108 U.S. 161.
Accordingly, in a suit by a judgment creditor to have the property of his debtor sold and applied to the payment of his debt, after satisfying prior incumbrances thereon, the holders of which are made defendants, it has more than once been decided that there is no such separate controversy between the plaintiff and the holder of such an incumbrance, as will justify a removal; and this for the following reasons: There is but a single cause of action, the equitable execution of a judgment against the property of the judgment debtor, and this cause of action is not divisible. The judgment sought against the incumbrancer is incidental to the main purpose of the suit, and the fact that this incident relates to him alone does not separate this part of the controversy from the rest of the action. What the plaintiff wants is not partial relief, settling his rights in the property as against this defendant alone, but a complete decree, which will give him a sale of the entire property, free of all incumbrances, and a division of the proceeds as the adjusted equities of each and all the *532 parties shall require. The answer of this defendant shows the questions that will arise under this branch of the one controversy, but it does not create another controversy. The remedy which the plaintiff seeks requires the presence of all the defendants, and the settlement, not of one only, but of all the branches of the case. Fidelity Ins. Co. v. Huntington, 117 U.S. 280; Graves v. Corbin, 132 U.S. 571, 588.
The present suit was a bill for partition of lands in Illinois, the principal object of which was to assign to all the tenants in common their shares in severalty. By the law of Illinois, indeed, the court might, in the suit for partition, determine all questions of conflicting or controverted titles, to the whole land or to any share thereof. But the determination of such questions of title was incidental to the main object of the suit, and in order to do complete justice between all the parties, and avoid further litigation. Illinois Rev. Stat. (ed. 1880) c. 106, §§ 1, 39; Henrichsen v. Hodgen, 67 Illinois, 179; Labadie v. Hewitt, 85 Illinois, 341; Gage v. Lightburn, 93 Illinois, 248.
The object of the suit was not merely the establishment of the title of the plaintiff in an undivided share of the land; but it was the partition of the whole land, and the conversion of his undivided share into an entire estate in a proportional part, as well as the establishment of his title against all the defendants. The controversy between the plaintiff and Brown and Sorin related only to the title claimed by the plaintiff in an undivided share; Sorin's whole claim was of an equitable estate in whatever should be set off to the plaintiff; and the other defendants denied that either the plaintiff or Brown or Sorin had any title whatever. Neither of the three, therefore, could recover judgment setting off to him any share in the land, without establishing a title, not only as between themselves, but also as against all the other defendants. The inevitable result is that the controversy of the plaintiff and Brown with Sorin was merely incidental to the main object of the suit, could not be determined as between them without the presence of the other defendants, and did not constitute such a separate controversy as would justify a removal into the Circuit Court of the United States.
*533 If the controversy between the plaintiff and Brown on the one side and Sorin on the other had been such as to justify a removal, there can be no doubt that after that controversy had been settled, as shown by the stipulation of the parties to it, the suit no longer really involved a dispute or controversy properly within the jurisdiction of the Circuit Court, and should therefore have been remanded to the state court, under section 5 of the act of March 3, 1875, c. 137. 18 Stat. 472; Robinson v. Anderson, 121 U.S. 522; Texas Transportation Co. v. Seeligson, 122 U.S. 519; Graves v. Corbin, 132 U.S. 571, 590.
But it is unnecessary to dwell upon that view of the case, because, for the reasons above stated, the original removal on the petition of the appellant was wrongful; and therefore the judgment must be reversed for want of jurisdiction, with costs against the appellant, and the case remanded to the Circuit Court with directions to render a judgment against him for costs in that court, and to remand the case to the state court. Mansfield &c. Railway v. Swan, 111 U.S. 379; Graves v. Corbin, above cited.
Judgment reversed accordingly.